Citation Nr: 0930370	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  08-07 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for back disability, 
including as secondary to service-connected right knee 
disability. 

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for left knee 
disability, including as secondary to service-connected right 
knee disability. 

3.  Entitlement to service connection for bilateral ankle 
disabilities, claimed as secondary to service-connected right 
knee disability.

4.  Entitlement to service connection for bilateral hip 
disabilities, claimed as secondary to service-connected right 
knee disability.

5.  Entitlement to an increased rating for degenerative joint 
disease of the right knee, currently evaluated as 10 percent 
disabling.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1973 to July 1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The issues of whether new and material evidence have been 
submitted to reopen claims for service connection for a back 
disability and a left knee disability are herein REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant when further 
action is required.


FINDINGS OF FACT

1.  The Veteran's bilateral ankle disability was not caused 
by or related to his service, nor is it proximately due to or 
the result of his service connected right knee disability, on 
either a causation or aggravation basis.  

2.  The Veteran's bilateral hip disability was not caused by 
or related to his service, nor is it proximately due to or 
the result of his service connected right knee disability, on 
either a causation or aggravation basis.  

3.  The Veteran's flexion is not limited to 30 degrees and 
extension is not limited to 15 degrees.


CONCLUSIONS OF LAW

1.  Service connection for a bilateral ankle disability, to 
include as secondary to the Veteran's service-connected right 
knee disability, is not established.  38 U.S.C.A.  
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2009).

2.  Service connection for a bilateral hip disability, to 
include as secondary to the Veteran's service-connected right 
knee disability, is not established.  38 U.S.C.A.  
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2009).

3.  The criteria for a disability rating in excess of 10 
percent for the service-connected right knee disability have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5260, 
5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran seeks service connection for a bilateral hip and 
bilateral ankle disability, to include as secondary to his 
service connected right knee disability.

Service connection may be granted for disabilities resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2009).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  Service connection 
may also be granted for disabilities which are proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a) (2009), as amended, 71 Fed. 
Reg. 52,744 (2006).  

In general, service connection requires: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

Service treatment records (STRs) indicate that the Veteran 
complained of throbbing pain in his left hip in September 
1975.  The Veteran had full range of motion of the hip.  The 
doctor questioned the etiology of the hip pain, because the 
Veteran essentially had a normal examination.  In the May 
1973 entrance examination, the Veteran reported an injury to 
his left ankle in 1963 from baseball spikes.  Otherwise, the 
Veteran's STRs are negative for treatment of the hips or 
ankles.

The Veteran had a VA examination in August 2007.  The 
examiner reviewed the claims file.  During the examination, 
the Veteran complained of bilateral buttock pain and some 
bilateral greater trochanter region pain of 20 years 
duration.  The Veteran denied any acute injuries.  The 
Veteran complained of bilateral ankle pain of 10 months 
duration and denied any acute injuries.

The examiner performed a physical evaluation of the hips and 
ankles, including 
X-rays and range of motion (ROM) testing.  The examiner 
assessed the Veteran as having bilateral hip greater 
trochanteric bursitis and bilateral ankles normal clinical 
and radiographic examination.

The examiner opined that it is less than likely that the 
Veteran's current bilateral hip and ankle conditions are 
related to his service-connected right knee disability.  He 
stated that a review of orthopedic literature showed no 
credible, peer-reviewed studies that support the contention 
that post-traumatic degenerative changes of one joint may 
induce degenerative changes in another joint of either of the 
affected or contralateral extremity, even in the setting of 
leg length discrepancy.  He further stated that it is more 
likely than not that the Veteran's bilateral hip and ankle 
disabilities are related to chronic degenerative changes as a 
result of aging and genetic predisposition for osteoarthritic 
conditions, weighing against the Veteran's claims for service 
connection.

VA outpatient treatment records fail to indicate any 
relationship between the Veteran's bilateral hip and ankle 
disabilities and his service-connected right knee disability.  
The records also fail to indicate any relationship between 
the hip and ankle disabilities and the Veteran's active 
service, weighing against his claims for service connection.

The Board has also considered the Veteran's assertions that 
his disabilities were caused by his service-connected right 
knee disability; however, lay statements regarding the 
causation or etiology of a disability do not constitute 
competent medical evidence.  Grottveit v. Brown, supra; 
Espiritu v. Derwinski, supra.  The Veteran is not qualified 
to offer competent medical opinions regarding the cause or 
etiology of his hip and ankle disabilities.

Based upon the evidence, the Board cannot find that the 
Veteran's bilateral ankle and bilateral hip disabilities are 
related to his military service or his service-connected 
right knee disability.  The VA outpatient treatment records 
fail to indicate any such connection between his disabilities 
and service or the right knee disability.  In addition, the 
VA examiner provided an opinion, with supporting rationale, 
indicating that the hip and ankle disabilities are less than 
likely related to the service connected right-knee 
disability.

Overall, the preponderance of the evidence is against a 
finding of service connection for bilateral hip and/or 
bilateral ankle disability, to include as secondary to the 
service-connected right knee disability.  The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit-of- the-doubt rule.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2008). Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, these claims 
must be denied.

Increased Ratings

Disability ratings are determined by applying VA's Schedule 
for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 
(2009).  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable diagnostic code, any additional 
functional loss the Veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy from disuse. A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

In deciding the Veteran's increased evaluation claim, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2007), and whether the Veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. Court 
of Appeals for Veterans Claims (Court) held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period (as in this case).  Id. at 126.  
Hart appears to extend Fenderson to all increased evaluation 
claims.

The Veteran seeks an increased evaluation for his right knee 
disability.  He is currently rated at 10 percent under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010-5260.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the specific basis for the evaluation assigned.  
The additional code is shown after a hyphen.  38 C.F.R.  
§ 4.27.

Diagnostic Code 5010 addresses the issue of arthritis due to 
trauma, substantiated by X-ray findings, which is to be rated 
as degenerative arthritis under DC 5003.  See 38 C.F.R. § 
4.71a, DC 5010.

Degenerative arthritis, when established by X-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  See 38 
C.F.R. § 4.71a, DC 5003.

Normal range of motion of the knee is to 0 degrees extension 
and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  
Under DC 5260, a 10 percent rating will be assigned for 
limitation of flexion of the knee to 45 degrees; a 20 percent 
rating will be assigned for limitation of flexion of the knee 
to 30 degrees; and a 30 percent rating will be assigned for 
limitation of flexion of the knee to 15 degrees.  38 C.F.R. § 
4.71a.

Under DC 5261, a 10 percent disability rating is assigned for 
extension limited to 10 degrees; a 20 percent disability 
rating is assigned for extension limited to 15 degrees; a 30 
percent disability rating is assigned for extension limited 
to 20 degrees; a 40 percent disability rating is assigned for 
extension limited to 30 degrees; and a 50 percent disability 
rating is assigned for extension limited to 45 degrees.  38 
C.F.R. § 4.71a.

The Veteran had a VA examination in May 2007.  The examiner 
did not review the claims file; however, as it is the current 
severity of the Veteran's disability that is at issue, and 
because the examiner obtained a history of the injury from 
the Veteran and performed a comprehensive examination, the 
Board finds that the Veteran has not been prejudiced by the 
VA examiner's failure to review the claims file.  See Snuffer 
v. Gober, 10 Vet. App. at 403-04 (holding that review of 
claims file not required where it would not change the 
objective and dispositive findings made during a medical 
examination).

On examination, the Veteran had range of motion of the right 
knee from 0 to 140 degrees with pain at the extremes.  The 
Veteran was tender diffusely about the knee and had small 
effusion.  He had instability to varus stress, which was mild 
at 0 degrees and at 30 degrees.  The examiner noted that the 
only additional limitation following repetitive use is 
increased pain and swelling, but no further loss of motion.  
He stated that there is no effect of incoordination, fatigue, 
weakness, or lack of endurance on his right knee function.  
The Veteran indicated that he has no flare-ups but reported 
pain with sitting for long periods of time.  He also 
described "cramping" in his knee associated with stiffness.  
He reported that his knee pops out of place and that he has 
to use a cane and knee sleeves for ambulation.  The Veteran's 
activities of daily living are affected in that weightbearing 
activities and sitting for long periods of time increase his 
pain.  The examiner noted that the Veteran is retired; 
consequently there is no effect on his occupation.  The X-
rays showed irregular articular change of the posterior 
patella along with minor osteophytes from degenerative joint 
disease bilaterally.  The Veteran also had slight narrowing 
of each medial joint compartment, and minor arteriosclerosis 
on the right.  The diagnosis was right knee degenerative 
joint disease with varus instability.

A VA outpatient treatment record dated August 2007 indicates 
that the Veteran's range of motion is from 0 to 130 degrees 
with no medial or lateral instability.  It is noted that the 
Veteran has increased symptoms with knee flexion and 
especially McMurray testing on his right side and he does 
have clicking on the right.  The doctor stated that there was 
a possibility of a cartilage flap tear and ordered an MRI.  
The MRI, dated October 2007, showed chondrosis and a 
horizontal tear to the posterior horn of the medial meniscus 
and some posterior horn maceration of the lateral meniscus.  
The opinion was that the Veteran does not need intervention 
for degenerative meniscal tears as they are not displaced.  
The ROM testing showed 0 to 115 degrees of flexion, which 
also weighs against an increased rating because flexion is 
not limited to 30 degrees and extension is not limited to 15 
degrees.

The Board has considered all of the evidence, and, based upon 
the ROM testing, the Veteran is not entitled to a rating 
greater than 10 percent for his right knee disability as his 
flexion is not limited to 30 degrees and extension is not 
limited to 15 degrees.  The Veteran stated in his substantive 
appeal, VA Form 9, that he is entitled to an increased rating 
because his knee movement is limited to less than 30 degrees.  
However, the evidence fails to support that contention.

The Board also finds that the right knee disability does not 
warrant a compensable evaluation based on functional loss due 
to pain, weakness, fatigability, or incoordination.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. 
App. 202, 204-08 (1995).  During the VA examination, the 
Veteran indicated that he has no flare-ups but reported pain 
with sitting for long periods of time.  He also described 
"cramping" in his knee associated with stiffness.   The 
examiner said the Veteran complained of pain and pain with 
ROM testing at the extremes.  The examiner noted that the 
only additional limitation following repetitive use is 
increased pain and swelling, but no further loss of motion.  
He stated that there is no effect of incoordination, fatigue, 
weakness, or lack of endurance on his right knee function, 
weighing against the claim for increased rating.

The Board has considered the additional limitation of ROM 
noted in the August 2007 VA outpatient treatment record; 
however, even considering the additional limitation and the 
Veteran's complaints of pain, the Board cannot find that a 20 
percent rating is warranted under DeLuca, as his ROM falls 
far short of the limitation of flexion to 30 degrees and 
extension to 15 degrees.

Reviewing the evidence, the Board finds that the overall 
disability picture for the Veteran's right knee does not more 
closely approximate a 20 percent rating.  38 C.F.R. § 4.7.  
Therefore, the preponderance of the evidence is against a 
compensable evaluation for any time during the appeal period.  
38 C.F.R. § 4.3.

The Board finds no evidence of any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization, related to the Veteran's 
disability that would take the Veteran's case outside the 
norm to warrant an extraschedular rating.  The Court has held 
that "if the criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral is required."  Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

As the preponderance of the evidence is against the Veteran's 
claim, the doctrine of resolving reasonable doubt in favor of 
the Veteran is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.  The appeal must be denied.

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 

In addition, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, at 43-44. 

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, the duty to notify was not satisfied prior to 
the initial unfavorable decision on the claim by the RO.  
Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

Here, the VCAA duty to notify was satisfied for the service 
connection claims by way of a letter sent to the Veteran in 
April 2007 that fully addressed all three notice elements and 
the Dingess criteria, and was sent prior to the initial RO 
decision in this matter.  The letter informed the Veteran of 
what evidence was required to substantiate the claims and of 
his and VA's respective duties for obtaining evidence.  

For the increased rating claim, the VCAA duty to notify was 
satisfied subsequent to the initial RO decision by way of a 
letter sent in June 2008 that fully addressed all notice 
elements and the Vazquez-Flores increased rating criteria.  
The letter informed the Veteran of what evidence was required 
to substantiate the claim, including a list of the applicable 
diagnostic code criteria, and of his and VA's respective 
duties for obtaining evidence.  Although the notice letter 
was not sent before the initial RO decision in this matter, 
the Board finds that this error was not prejudicial to the 
Veteran because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the Veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the RO also 
readjudicated the case by way of a supplemental statement of 
the case issued in July 2008 after the notice was provided.  
For these reasons, it is not prejudicial to the Veteran for 
the Board to proceed to finally decide this appeal, because 
the timing error did not affect the essential fairness of the 
adjudication.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The Veteran was afforded VA medical 
examinations in May and August 2007.  Significantly, neither 
the Veteran nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Moreover, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice, and any presumption of error as to the first element 
of VCAA notice has been rebutted in this case.  See Shinseki 
v. Sanders, supra.  Hence, no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for bilateral ankle disability, to include 
as secondary to service-connected right knee disability, is 
denied.

Service connection for bilateral hip disability, to include 
as secondary to service-connected right knee disability, is 
denied.

Entitlement to a rating greater than 10 percent for service 
connected right knee disability is denied.


REMAND

The Veteran seeks to reopen his claims for service connection 
for a back disability, to include as secondary to his 
service-connected right knee disability, and a left knee 
disability, to include as secondary to his service-connected 
right knee disability.

Before addressing the merits of either of these claims on 
appeal, the Board finds that additional development is 
required because the Veteran has not been provided notice 
that complies with the Veterans Claims Assistance Act of 2000 
(VCAA), as contemplated by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.59.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.

The Veteran filed to reopen his claims for service connection 
for back and left knee disabilities in March 2007 and was 
issued a VCAA notification letter in April 2007.  However, 
the Veteran was not notified that he needed to submit new and 
material evidence to reopen his claims, was not notified as 
to why his claims were previously denied, and was not 
notified of the information necessary to establish 
entitlement to service connection for his back and knee 
claims.

In light of Kent, the Board cannot proceed with appellate 
review as to these issues.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective VCAA 
notice letter with respect to his claims 
to reopen previously denied claims for 
service connection for back and left knee 
disabilities, both to include as secondary 
to the service-connected right knee 
disability.  This notice should include 
the proper standard for new and material 
evidence for claims filed after August 29, 
2001, and an explanation of what the 
evidence must show to reopen the Veteran's 
claims, as outlined in Kent v. Nicholson, 
20 Vet. App. 1 (2006).  The notice must 
tell the Veteran the basis for the 
previous denials, and what the evidence 
must show in order to reopen his claims.

2.  The RO should then readjudicate the 
issues on appeal.  If the determination 
remains unfavorable to the Veteran, he 
should be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered.  The Veteran 
and his representative should be given an 
opportunity to respond to the SSOC.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


